Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered June 27, 1997, which, to the extent appealed from as limited by plaintiff-appellant’s brief, denied plaintiffs cross motion to amend his notice of claim, unanimously affirmed, without costs.
We agree with the motion court that plaintiffs proposed amendment to his notice of claim to indicate that the bus with which he collided was moving, and not standing still as he had previously claimed in his bill of particulars, deposition, and comptroller’s hearing testimony, would prejudice defendants (see, Brown v New York City Tr. Auth., 172 AD2d 178). The proposed amendment is particularly prejudicial because discovery has been completed and plaintiffs previous version was consistent with that of the driver of the bus involved in the accident. Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.